Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 01/06/2021 are acknowledged. Amended Claims 1-3, 5-8, 10, 13and 14 are acknowledged by the examiner. Accordingly, claims 1-14 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 01/06/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-2, 5-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 9288374 B1) hereinafter Cooper in view of Kawarada (US 2006/0152598 A1) hereinafter Kawarada.
Regarding Claim 1, Cooper teaches an image pickup apparatus (fig.1) comprising: at least one processor or circuit configured to perform the operations of the following units (fig.1; camera device 102 and image server 114): a flicker information generation unit configured to detect changes in brightness (fig.3; detecting changes in brightness), caused by a light source (fig.3), with respect to the subject (fig.3), and to generate first flicker information (col.6; lines 36-58; image sever or camera determined the flicker information); a communication unit configured to periodically receive (fig.3; network communication with the server and camera), from another apparatus different from the image pickup apparatus (fig.3; col.6; lines 36-58;  network communication with the server and camera), second flicker information generated by the another apparatus (fig.3; col.6; lines 36-58;  flicker information generated by the server and/or camera), during continuous image pickup (fig.5; moving image pickup); and a control unit configured to control execution of each image pickup operation during the continuous image pickup (fig.5), wherein the control unit controls execution of each image pickup operation during the continuous image pickup such that each image pickup operation is executed at a timing determined based on the second flicker information periodically received from the another apparatus by the communication unit without causing the flicker information generation unit to generate the first flicker information (fig.3-5; col.6; lines 36-58;  network communication with the server and camera during moving image operation and capturing image with the camera by receiving flicker information from the server). 

            Cooper does not teach a photometric sensor for measuring a luminance of a subject of which an image is to be picked up;

 	Kawarada teaches a photometric sensor for measuring a luminance of a subject of which an image is to be picked up (fig.2; Para.0041; a camera which comprises a photoelectric conversion element 202 (corresponds to a photometric sensor for measuring luminance) and units 201, 203 and 204 which calculate changes in brightness);

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper to include a photometric sensor for measuring a luminance of a subject of which an image is to be picked up as taught by Kawarada to improve image capturing (see background).

Regarding Claim 2, Cooper in view of Kawarada teach the image pickup apparatus according to claim 1, wherein in a case where the flicker information generation unit generates the first flicker information during the continuous image pickup, the communication unit transmits the generated first flicker information to the another apparatus (Cooper: fig.3-5; col.6; lines 36-58; Server generates flicker information during moving image operation and communicate the flicker information from the server to the camera).  

Regarding Claim 5, Cooper in view of Kawarada teach the image pickup apparatus according to claim 1, wherein the at least one processor or circuit is configured to further perform the operation of a time difference measurement unit configured to generate time difference information indicative of a time difference for use in determining a phase of the light source, based on the first flicker information and the second flicker information (Cooper: fig.3-5; col.6; lines 16-58; Server unit determine the phase differences based on the line frequency and light sources), before starting the continuous image pickup (Cooper: fig.3-5), and wherein the control unit controls execution of each image pickup operation during the continuous image pickup such that timing of each image pickup operation is delayed to a bright phase of the light source, based on the time difference information and the second flicker information (Cooper: fig.3-5; col.6; lines 16-58; during moving image operation correcting black band requires changing phase or duration). 

Regarding Claim 6, Cooper in view of Kawarada teach same reason as claim 1. 

Regarding Claim 7, Cooper in view of Kawarada teach the image pickup system according to claim 6, wherein the image pickup apparatus for reception comprises: a photometric sensor for measuring the luminance of a subject of which an image is to be picked up (Kawarada: fig.2; Para.0041; a camera which comprises a photoelectric conversion element 202 (corresponds to a photometric sensor for measuring luminance) and units 201, 203 and 204 which calculate changes in brightness), and wherein the at least one processor or circuit is configured to further perform the operation of a flicker information generation unit configured to periodically detect changes in brightness (Cooper: fig.3; server detect the changes in brightness), caused by a light source (fig.3), with respect to the subject (fig.3; subject 106), using the photometric sensor (Kawarada: fig.2; para.0041), to generate flicker information, during the continuous image pickup  (Cooper: fig.3-5; col.6; lines 36-58; moving image capturing), and wherein the control unit of the image pickup apparatus for reception controls execution of each image pickup operation during the continuous image pickup, in a case where the communication unit receives the flicker information from the image pickup apparatus for measurement during the continuous image pickup (fig.3-5; col.6; lines 36-58), such that 

Regarding Claim 13, Cooper in view of Kawarada teach same reason as claim 1.

Regarding Claim 14, Cooper in view of Kawarada teach same reason as claim 1.


Allowable Subject Matter
Claims 3-4 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/JASON A FLOHRE/Primary Examiner, Art Unit 2696